DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/199226.
To further advance the prosecution of this invention, SAKURAI et al. (U.S. Patent Application Publication 2017/0137555, hereafter SAKURAI), which is an English equivalent of WO 2015/199226 will be used in the rejection. 
Regarding claim 1, SAKURAI teaches a conjugated diene polymer chain comprising polymer block (A) and polymer block (B), and reacting a compound represented by formula (I) with the active end of the conjugated diene polymer chain having an active end (Abstract):

    PNG
    media_image1.png
    118
    388
    media_image1.png
    Greyscale

[0053-0064] (Formula 1 reads on a silicon atom containing functional group as claimed).
Polymer block (A) contains 80 to 100 wt% of isoprene monomers units and 0 to 20 wt% aromatic vinyl monomer units in the polymer block (A) [0020 and 0023-0024]. The weight average molecular weight (Mw) of polymer block (A) is 500 to 15,000, more preferably 1,000 to 12,000, particularly preferably 1,500 to 10,000 [0034]. Polymer block (B) contains 50 to 100 wt% of 1.3-butadiene monomer units and 0 to 50 wt% of aromatic vinyl monomer units [0020 and 0036-0039]. The conjugated diene polymer chain having an active end has a weight average molecular weight (Mw) preferably 100,000 to 1,000,000, more preferably 150,000 to 700,000, still more preferably 150,000 to 500,000 [0050 and 0082]. 
Regarding claim 3, SAKURAI teaches the conjugated diene polymer chain comprising polymer block (A) and polymer block (B). Polymer block (A) contains 80 to 100 wt% of isoprene monomers units and 0 to 20 wt% aromatic vinyl monomer units in the polymer block (A), but preferably contains 85 to 95 wt% of isoprene monomer units and 5 to 15 wt% of aromatic vinyl monomers [0020 and 0023-0024].
Polymer block (B) contains 50 to 100 wt% of 1.3-butadiene monomer units and 0 to 50 wt% of aromatic vinyl monomer units, but preferably contains 55 to 95 wt% of 1.3-butaidene monomer units and 5 to 45 wt% of aromatic vinyl monomer units [0020 and 0036-0039].
Regarding claim 7, SAKURAI teaches a rubber composition containing 10 to 200 parts by weight of silica with respect to 100 parts by weight of a rubber component containing the conjugated diene rubber [0086-0089].
Regarding claims 8-10, SAKURAI teaches the rubber composition further contains a cross-linking agent including sulfur, sulfur halide, organoperoxide, and etc. [0093-0096]. In order to obtain the rubber composition, it is sufficient to knead the ingredients such as cross-linking agent and cross-linking accelerator with the conjugated diene rubber, then mix thermally unstable ingredients such as cross-linking agent and cross-linking accelerator with the kneaded material to obtain the target rubber composition [0099 and 0101-0106]. The rubber composition can be cross-linked and used as a tire [0100].
Regarding claim 4, SAKURAI teaches the conjugated diene rubber reacting compound (Formula 1) with an active end [0053-0064].

    PNG
    media_image1.png
    118
    388
    media_image1.png
    Greyscale

 Formula 1 contains a silicon atom which is a well-known hetero atom. Therefore, formula (1) compound would read on a hetero atom-containing terminal functional group as claimed.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. SAKURAI et al., the closest prior art of record, fails to teach the conjugated diene-based rubber wherein the proportion of the unit of the vinyl compound having silicon atom-containing functional group is 0.01 to 20 wt% of the total monomer units forming the conjugated diene-based rubber. 
SAKURAI teaches the amount use of the compound represented by formula (1) is 1 mole of the active end of the conjugated diene polymer chain, more preferably 0.5 to 10 moles [0065] which does not satisfy the claim limitations of the present invention. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763